British Columbia The Best Place on Earth Number:BC0634846 CERTIFICATE OF RESTORATION BUSINESS CORPORATIONS ACT I Hereby Certify that STREAM HORIZON STUDIOS, LTD., which was incorporated on October 1, 2001 under certificate number BC0634846, and was dissolved on March 3, 2008 has on August 28, 2009, at 09:00 AM Pacific Time been restored, under the Business Corporations Act, asCHINA TELETECH LIMITED Issued under my hand at Victoria, British Columbia On August 28, 2009 Ron Townsend Registrar of Companies Province of British Columbia Canada
